 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDDearborn Fabricating&Engineering Corp.andRalph0. BymasterLocal 70,International Association of Bridge,Struc-tural and Ornamental Iron Workers and Ralph O.Bymaster.Cases 25-CA-7877 and 25-CB-2597All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examinewitnesses, and to file briefs. Based upon the entire record,upon the briefs filed by the parties, and upon my observa-tion of the demeanor of the witnesses, I make the following:FINDINGS OF FACTDecember16, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, ANDWALTHEROn September 28, 1976, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter,' the General Counsel filedexceptions and a supporting brief, and the Respon-dent Union filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor- Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision-in light of the exceptions and briefsand has decided to-affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.1The General Counsel has excepted to certain credibility findings madeby the Adnumstrative Law Judge.It is theBoard's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined therecord and find no basis for reversing his findings.We note that in sec. D, par. 6 of his Decision, the Administrative LawJudge,apparently by inadvertence, referred to a 6-week period ending"Friday, February 12," whereas it is clear from the record and his Decisionthat he intended to allude to a 6-week period ending Friday, March 12.DECISIONSTATEMENT OF THE CASETHOMAS R. WILxs, Administrative Law Judge: Thismatter was heard by me in Seymour, Indiana, on August19, 1976. On June 24, 1976, the Regional Director forRegion 25 issued a consolidated complaint and notice ofhearing based upon unfair labor practice charges filed byRalph O. Bymaster, an individual, on April 12, 1976,charging violations of Section 8(a)(1) and (3) and Section8(b)(1)(A) and (2) of the National Labor Relations Act, asamended.A.JurisdictionAt all times material, Dearborn Fabricating & Engineer-ing Corp., herein, called Dearborn, has been a corporationduly organized under, and existing by virtue of, the laws ofthe State of Indiana and has maintained its principal officeand place ofbusinessatMishawaka, Indiana, and variousother jobsites throughout the State of Indiana, including ajobsite at Seymour, Indiana, where it is engaged in theconstruction industry. During the past year, a representa-tive period,Dearborn, in the course and conduct of itsbusinessoperations, purchased, transferred, and deliveredto its various Indiana jobsites goods and-materials valued inexcessof $50,000 which were transported to said jobsitesdirectly from States other than the State of Indiana.Therefore, I find that Dearborn is, and has been at alltimesmaterial, an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.B.The Labor Organization InvolvedAt - all times material herein, Local 70, InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, herein called Local 70, has been a labor organiza-tion within the meaning of Section 2(5) of the Act.C.IssueThe General Counsel contends that Local 70 causedDearborn to terminate the employment of Ralph O.Bymaster at its Seymour jobsite on March 15, 1976, after 6weeks of employment because he was not a member ofLocal 70, being instead a member of Local 22 from theIndianapolis geographical area. Seymour is within thegeographical jurisdiction of Local 70, in Louisville, Ken-tucky. Dearborn and Local 70 concede that, at the time ofBymaster's employment,Dearborn had no contractualagreement or practice which required that Dearborn utilizeLocal 70 as its exclusive source or ironworkers. However,Respondents contend that Bymaster was discharged byDearborn because of his poor attendance and tardiness andthat Local 70 did not request his termination.D.The FactsDearborn commenced construction at Seymour, Indiana,on February 2, 1976, under a contract with CumminsEngineering, Co. The job terminated after 4 months. Thegeneral foreman, Cletus LaSalle, was responsible for allhiring.He brought two members of Local 22 with him fromthe Indianapolis area. At the time, he was not aware thatSeymour fell under the jurisdiction of Local 70 of Louis-ville,Kentucky. It is the uncontroverted testimony ofDearborn's president, Harry Dunville, that it is the customand practice of the industry for an employer under contract227 NLRB No. 60 DEARBORN FABRICATING & ENGINEERING349with a localunionand the International Iron Workersunion,upon entering the geographical jurisdiction ofanother local union affiliated with the same internationalunion,to be permitted to employ 40 percent of its workforce from outside of the local wherein the work isperformed, and to emplay,60 percent of its work force fromthe local which asserts jurisdiction over the geographicalarea of the jobsite. Dearborn has been signatory to acontract with the International Iron Workers Union since1956.Although Dunville testified to the existence of acontract with Local 70, effective upon the commencementof the Seymour job, its current contract with Local 70 wasexecuted on June 21, 1976.LaSalle, prior to construction at Seymour, arranged tohireRichardWooten as its Seymour job foreman andRalph Bymaster as his welder. Bymaster worked forLaSalle on a prior job and was considered by LaSalle to bea "helluva good worker," as well as a friend. Bymaster gaveup an inside job close to his home to accept the Seymourjob offer which was conveyed to him through Wooten, his-fellowworker on the Indianapolis job. Wooten andBymaster are both friends and fellow officers of Local 22.Wooten was aware that Seymour was in Local 70'sjurisdiction, and he therefore contacted his uncle, CarltonWooten, a business agent of Local 22, who in turncontactedBusinessAgentBruceof Local 70 to advise thatDearborn was bringing Wooten and Bymaster into Sey-mour asmen previously employed and "key men."BusinessAgent Robert Crabb was informed by Bruceabout Dearborn's plans and he in turn arranged to send outRudy Dones from Local 70, as the job steward.On the first day, February 2, Dones appeared andintroduced himself first toWooten, and thereafter toLaSalle.Dones was immediately employed. Wooten testi-fied that Dones acknowledged, upon meeting him, thatWooten had been "cleared" but that he didn't "knowanything" about Bymaster. Wooten told him that he oughtto check with his business agent. Thereafter, Wootentestified, Dones told him that he had checked and, althoughthere was "some controversy about how the agreement wasfinally decided," that, Bymaster could go ahead and work.However, in the first conversation Wooten testified thatDones expressed displeasure with the fact that Wooten andBymaster were working in an area where 125 Local 70 menwere "loafing," i.e., unemployed, and that Local 70 wouldrather have their own men working. Furthermore, Wooten,conceded that Dones expressed a desire for Bymaster toreturn to his prior job. Wooten testified that he protestedthat Bymaster did not, want to return to the Indianapolisarea, that LaSalle wanted him down in Seymour and that"there should be no problems." Wooten testified that, thatwas the end of it and that Bymaster worked for 5 or 6 weekswithout any further comments from Dones or Crabb untilthe week prior to Bymaster's termination.LaSalle testified that he metBusinessAgent Crabb a fewdays after the job started at the jobsite and that Crabbrequested a letter from LaSalle setting forth that Wootenhad been employed by LaSalle on a prior job. LaSalletestified that such a letter is the custom and practice in theindustry -and is set forth in the international agreement, butthat he had not been asked for such a letter in the past 12years and, further, the practice varies with each local andthe amount of unemployment. At Seymour, in February,there were 125 unemployed Local 70 members of about atotal of 550 usually employed in construction. Also at thattime there were about 100 non-Local 70 iron-workersemployed in the area from sister locals (according to theuncontradicted testimony of Crabb). Crabb testified that hewas new to the position of business agent, having held itonly for 9 months, that he had received inquiries fromunemployed members concerning the Seymour job, andthat he requested a letter to show "this man was clearedinto the local union." He testified that some members hadasked him if he had requested such a letter. Crabb testifiedthat he asked LaSalle to include Bymaster in the letter, andperhaps LaSalle misunderstood that it was only for Woo-ten, but that in any event he does not recall ever receiving it.Wooten testified that he heard no reference to any letter atthat time. Crabb had never asked for such a letter before.As to other non-Local 70 ironworkers employed, he did notask for letters from other visiting contractors but that he did"pick-up the books and cards" in order to collect a servicefee from them while they worked in the area. Dones andCrabb testified that they were well aware of the 40-percentrule, that they were advised that Dearborn expected toemploy more men on the job, that within a couple of weeksthereafter employment reached a total of five ironworkers,two from Local 22 and three more from Local 70, andthereforeno further questions were raised as to eitherWooten or Bymaster for the next 6 weeks.As the job progressed, Bymaster's attendance and punc-tuality deteriorated because of his domestic problems. Theuncontroverted testimony indicates his attendance andpunctuality was the worst of the crew and that it disruptedthe work flow and caused four men at times to perform thework of five. Thus, during a 6-week period from Tuesday,February 3, through Friday, February 12, involving 5-dayworkweeks, Bymaster missed work on February 5, was late2 hours on February 10, 1 hour late on February 12, missedFebruary 13, was an hour late on February 16, 2 hours lateon February 19, three-fourths of an hour late on February23, 1 hour late on March 1, missed March 3, missed March10,was 1 hour late on March 11 and 12, and 2 hours late onMarch 15.LaSalle, corroborated by Dones and Crabb, testified thatduring the week before Bymaster's discharge 1 he remarkedto Dones and Crabb that he had a problem with Bymaster'sattendance and punctuality. This was a response to a casualquestion as to how things were going. They each remarkedthat there were unemployed Local 70 men available whowould,appreciate the job, and who would not be absent ortardy. The conversation with LaSalle occurred during oneof his visits to the area on other routine business. On thatoccasion LaSalle testified that he told Crabb that he wasgoing to give Bymaster another chance. LaSalle talked toWooten and it was agreed Wooten would warn Bymaster.Wooten testified that he pointed out the problem toBymaster on Friday, March 12, in general terms, but1Crabb andWooten fix the date asFriday, March 12 350DECISIONSOF NATIONAL LABORRELATIONS BOARDbecause of his friendship did not bluntly warn him ofdischarge. LaSalle testified that, for most of the absences,Bymaster had been paid and that he tolerated the situationbecause of his past friendship and because he knew ofBymaster's problems, but that he gradually came to theconclusion that his patience was being abused.He did notpersonally warn Byiaster at any time. From the record itappears that Bymaster gave advance notice of his absenceon only one occasion.LaSalle's testimony that otherworkers were punctual and not absent except to a muchminor degree was not rebutted.Wooten testified credibly, without contradiction, that, onthe last Friday that Bymaster worked, he had a conversa-tion with Crabb at the jobsite-wherein Crabb told Wootenthat he, Crabb, was getting pressure from the membershipbecause they couldn't understand why he and Bymasterwere working, and he wanted a letter on both of thempursuant to the international agreement.LaSalle was notpresent, having gone for gasoline for the welder. Thispreceded Crabb's conversation with- LaSalle. Crabb testi-fied that he did not challenge Dearborn's right to hire andemploy up to 40 percent of its work force from outsideLocal 70, and that he did not request Bymaster's termina-tion,but that he was concerned that, as a result ofBymaster's absence, hours of compensation were being lostthat could otherwise be earned, if not by Bymaster, by aLocal 70 man. He testified credibly that he assumedBymaster was not paid for time missed. Crabb testified that,on that Friday the 12th, he suggested to Wooten thatWooten try to get Bymaster to go back to a job closer to hishome where his attendance would not suffer. Crabbtestified thatWooten refused to do so, claiming Bymasterdid not want to go back to an Indianapolis job. Wooten didtry to convince Bymaster on the evening of the 12th to get amotel room nearby to avoid the long drive to work. Thiswas undenied by Bymaster.Bymaster testified in a vague,confused manner that hehad been informed by Wooten that "word came" fromLocal 70 that they wanted to oust both him and Wootenfrom the job. At first he testified that this occurred 1-1/2 to2 weeks after he was hired; then he testified on cross-examination that it occurred 2 to 2-1/2 weeks after he washired; then he testified there were two conversations, thelatter occurring after Crabb's later visit to the job. Bymasteralso testified thatWooten told him that Local 70 was"unhappy," and that "it was the general feeling Local 70wanted as out " It was necessary for the General Counsel torefresh his recollectionmore than once as to crucialconversations by' reference to his prehearing affidavit.Bymaster further testified thatWooten did not warn himabout his attendance and then conceded that he may havewarned him. There were great lapses of time before heresponded to questions on direct examination, and it wasobvious that his ability to recollect was extremely poor. Heconceded, after much evasion, that Wooten did not tell himthatCrabb requested his removal but that itwas his,Bymaster's, conclusion and finally: "I don't know where itall came from.Like I said my memory don't recall that "ThusBymaster impressed me as being a most unreliablewitnesswhose memory could attend to only the mostgeneral reference. However, Wooten did not deny talkingto -Bymaster,and I conclude that he did,in general terms,tellBymaster that Dories and Crabb had made inquiriesconcerning their status and were eager to put unemployedLocal 70 men to work.On Monday; March 15, Bymaster admittedly oversleptand was late by 2 hours. He approached LaSalle to explainbut was told that he was terminated. LaSalle testified thathe told Bymaster: "I gotta let you go," and at that pointBymaster, seeing Crabb nearby, "made some big explana-tion about the local." LaSalle then made arrangements forhis check. Crabb was there according to Done's uncontro-verted, credible testimony to check out another subcontrac-tor on the job for the purpose of getting that subcontractortohireadditionalhelp from the ranks of Local 70unemployed.Bymaster testified that LaSalle stated to him that he wasterminated because of pressure from Local 70. At this pointof his testimony Bymaster requested time "to collect mythoughts." After a lengthy pause he repeated his testimonyand concluded: "it was so requested that they wanted meousted out of there." Then he testified in an extremelydisjointed fashion to the effect that' LaSalle also told himthat he had agreed with Dones to get rid of him, "The nextday he does not arrive on the job ..." but that Dones laterinsisted upon an immediate removal.In view of Bymaster's unreliability as a witness basedupon his demeanor and hispoor memory,inconsistenttestimony, and his tendency to confuse his personalconclusion of the meaning of what was said with what wasactually said,I do not credit his version of the conversationwith LaSalle. I credit LaSalle, Dones, Crabb, and -Wootenwherever their testimony is at variance with Bymaster's. Icredit the denial of these witnesses that Local 70, by way ofthe business agent or the job steward, specifically requestedthe termination of Bymaster.It is apparent that Local 70 was not pleased to have ahigh number of its members unemployed, and thereforemade early contact with Dearborn to seek employment oftheirmembers. Is the evidence sufficient to infer thatLaSalle used Bymaster's poor attendance as a pretext toacquiesce in an implicit request of Local 70 to replace him?Is the evidence sufficient to infer that such request had beenmade?Ido not conclude that it is.The most that can bedemonstrated is that Local 70 questioned the status ofWooten and Bymasterat the commencementof the j ob, butaccepted Dearborn's right to bring in 40 percent of thework force from out of local sources, as it did with othercontractorswho brought in 125 other nonlocal men.Bymaster worked for about 6 weeks, but his attendance waserraticbecause of his extraordinary family difficulties.LaSalle informed Local 70 of his'growing displeasure withBymaster and Local 70 eagerly anticipated the prospect ofhis imminent departure. LaSalle is the individual whodecided to terminate Bymaster. I cannot'conclude-that theeagernessexpressed by the Union to replace Bymasterconstitutedsuch pressure as to amountto an act ' ofcausation.They had not bothered about him for 6 weeks.He had been accepted. As to LaSalle, he is an experiencedjob superindendent and obviously was aware that any localunion would prefer to employ its own men. But he was alsoaware of his right to bring in key men to an area. I cannot DEARBORN FABRICATING&ENGINEERING351infer that he was motivated by a desire to please Local 70after the job was about one-third completed in seizing upona pretext to get rid of his key man and old friend in theabsence of evidence that Bymaster's continued presence,unlike fellow Local 22 Officer Wooten's continued pres-ence,constituted a source of friction between himself andLocal 70.I fully credit LaSalle that he came to the pointwhere he felt he could not tolerate further erratic atten-dance and for that reason terminated Bymaster.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order-herein shall,as provided in Sec. 102.48Accordingly,it ismy conclusion that the complaint inthis consolidated matter should be dismissed in its entirety.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section (c) ofthe Act,I hereby issue the following recommended:ORDER2It is ordered that the complaint be, and it hereby is,dismissed in its entirety.of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes.